DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “holder” of claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It seems that the support ribs 20 is synonymous with the holder based on disclosure in the specification that recites “Also, the support ribs can serve as holders for items to be washed in the dishwasher” (page 1 of specification). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Amendment
By presentation of the most recent claim amendments filed 7/29/2022, claims 1-21 are pending, claims 1 and 9 are amended, and claim 21 is new. Claims 14-18 and 20 are withdrawn from consideration. 
The amendments to the claims and corresponding arguments in the remarks filed 7/29/2022 have been considered, but the applied prior art is maintained for the reasons indicated below.
Election/Restrictions
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-13, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (WO 2017/030359, previously cited by Applicant in the IDS filed 1/6/2021).
As to claims 1, 19, and 21, Ko discloses a dishwasher 100 (Figure 1) including a third rack 200 (Figure 3) (reads on cutlery tray) inserted in the dishwasher, including a receiving box 210 (reads on frame), a mesh bottom surface formed in a lattice structure 215 with through holes 216. The axel on which the rollers 219a,b rotate appear to be integrally formed with the rack. The wheels of moving rollers 219 a,b are dimensioned to rotate about the axel, however, the axel is typically immobile to allow for rotation of rollers 219a,b thereon. It is not apparent whether Ko’s rack and axel are formed as one molded piece, although it is shown as a unitary piece in its Figure 3. It would have been obvious to one having ordinary skill in the art at the time of the invention to form the frame and tray together as “one molded piece” to produce such a complex shape with find details (i.e. mesh structure), excellent surface finish with a nice aesthetic for user enjoyment, reduced labor cost using injection molding techniques as compared to hand made, and scrap obtained from this particular process can be recycled and wastage of material can be controlled completely therefore yielding higher than other production industries. 
Further, Ko discloses use of a rib 214, support bars 251, 254 (Figures 3-4), that each are fully capable of holding and supporting items thereon as illustrated by Ko at Figure 3, see spoon and knife. 
As to claim 2, in Ko, as shown in Figure 3, there is an outer wall and inner wall structure to its receiving box 210 (see, reference numeral 211 for outer edge, and opposing interior edge faces inside the tray). 
As to claims 6-8, Ko discloses use of a rib 214, support bars 251, 254 (Figures 3-4), that each are fully capable of holding and supporting items thereon.
As to claims 9-10, Ko discloses use of moving roller units 218 having rollers 219a, b for guiding movement on guide rails (Figure 4). 
As to claims 11-13, Ko at Figures 5-6 discloses a turnable withdrawal unit 250 that may be use to hold a cutlery item (cutlery delimiter) on the tray; at Figure 4, unit 250 is shown separable from the tray. Unit 250 (Figures 4-6) may receive cutlery at a multitude of different positions, see at least varying positions of spoon and knife at Figure 5. 
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko as applied to claims above, and further in view of NPL (How Geodesic Domes Work (howstuffworks.com)  https_science.howstuffworks.com/?url=https%3A%2F%2Fscience.howstuffworks.com%2Fengineering%2Fstructural%2Fgeodesic-dome2.htm)
As to claims 3-5, Ko is silent regarding any ribbed structure formed between its’ box 210 inner and outer walls, particularly one that is triangular. However, it would have been obvious to utilize ribs, particularly triangularly shaped ones, as triangles are the strongest shape because they have fixed angles and don’t distort very easily (see NPL howstuffworks). The frame box 210 of Ko is an important feature in maintaining the weight of the cutlery placed on the mesh tray, and thus it is important the structure is fortified with triangular ribs to enforce the strength of the exterior box 210 under weight, as well as from pulling/pushing pressures by the user moving the tray in/out of the dishwasher. 
Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive. Applicant contests that the connectors in now-amended claim 1 are formed with the cutlery tray as one molded piece. Based on the 35 USC 103 analysis above, the axels in which rollers 219a,b are formed upon appear to be integrally formed and purposefully are stationarily formed on the tray of rack of Ko, and further bolstered by obviousness analysis discussed above.  In Applicant’s own disclosure at the bottom of page 3 to top of page 4 recites “The connectors can for example be holders for wheels” which is similar to that of Ko. 
The argument relating to the more specific features of claim 21, similar to that of broader features in claim 6, that the support rib includes a holder to hold items, is present in the applied prior art Ko. In Ko, the identified structure is capable of holding items and Ko also shows in its illustrations that it actually hold utensils thereon (e.g. Figure 3). In Applicant’s own disclosure, that support rib is synonymous with the holder: “Also, the support ribs can serve as holders for items to be washed in the dishwasher.” (see specification at page 1). The holder as disclosed in Applicant’s disclosure is the same as the support rib. If these are distinct features, Applicant is encouraged to point to the drawings for support for the holder feature. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378. The examiner can normally be reached M 10-4pm, Tu and Th 10-2pm, F 10-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711